                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      No. 18-03076-CV-S-MDH
                                                     )
BOBBY HAMMOND,                                       )
                                                     )
               Defendant.                            )

                                            ORDER

       Defendant has personally filed four separate motions requesting his release from custody.

(Docs. 81, 82, 83, 84.) In his motions, Defendant states that he has served “(5) Five Year’s” in

prison (docs. 81, 82, 83, 84), that “these Doctor’s brag on being meen” (docs. 81, 83) and asks the

Court to “please release me” (doc. 81). This action has been referred to the undersigned for

processing and handling.     Upon review, the motions will be denied without prejudice as

unauthorized by law.

       Defendant is presently confined at the Medical Center for Federal Prisoners in Springfield,

Missouri, pursuant to an order of commitment under 18 U.S.C. § 4246. (Doc. 12.) The Court of

Appeals affirmed the order of commitment, finding it to be factually supported. See United States

v. Hammond, 760 F. App’x 489 (8th Cir. 2019). As Defendant has been previously advised, by

law, he is not authorized to personally file a motion to determine whether he should be released.

See United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h) requires that

“motions for release from civil commitment be filed by an attorney or legal guardian for the

committed person”) cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020). Here, the four motions are

signed by Defendant only, and were not filed by his attorney or legal guardian.
        Accordingly, Defendant’s pro se motions seeking release (docs. 81, 82, 83, 84) are

DENIED without prejudice as unauthorized by law. The Clerk’s Office is directed to send a copy

of this Order to Defendant via regular mail.

                                                   /s/ David P. Rush
                                                   DAVID P. RUSH
                                                   UNITED STATES MAGISTRATE JUDGE

DATE: June 24, 2021




                                               2
